Exhibit 10.3

SEPARATION BENEFIT AGREEMENT

THIS SEPARATION BENEFIT AGREEMENT (this “Agreement”), is entered into as of
February 13, 2013, by and among Exopack, LLC, a Delaware limited liability
company (the “Company”), CPG Finance, Inc., a Delaware corporation and ultimate
parent of the Company (“Parent”), and Michael E. Alger (the “Employee”).

WHEREAS, in consideration of the Employee’s performance of the covenants and
agreements of the Employee contained herein, the Company and Parent wish to
provide the Employee with a continuing right to receive a separation benefit
from Parent in the circumstances, upon the terms, and subject to the conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Separation Benefits.

(a) In consideration of the Employee’s performance of the covenants and
agreements set forth herein (including, without limitation, those contained in
Section 2 hereof), Parent agrees to pay the Employee an amount equal to twelve
(12) months of the Employee’s then-existing base salary (minus applicable
withholdings and payroll taxes), payable in equal installments over a
twelve-month period in accordance with Parent’s normal payroll practices, in the
event that the Employee’s employment with Parent or any of its subsidiaries
(including the Company) is terminated by Parent or any such subsidiary
(including the Company) without Cause (as hereinafter defined) or the Employee
resigns for Good Reason (as hereinafter defined) (the “Separation Payments”).
The Separation Payments shall cease upon the earlier of the expiration of the
twelve (12) month period set forth above or the date on which the Employee
obtains other employment.

(b) If the Employee’s employment with Parent or any of its subsidiaries is
terminated as contemplated by Section 1(a) of this Agreement, then in addition
to the salary continuation benefit provided in Section 1(a), Parent agrees to
pay the Employee an amount equal to the bonus that would have been earned by the
Employee for the year in which the Employee’s employment with Parent or any of
its subsidiaries is so terminated, prorated for the portion of such year during
which the Employee remained employed with Parent or such subsidiary to and
including the date of termination of the Employee’s employment with Parent or
such subsidiary, and reduced by all amounts previously paid to the Employee
prior to the date of termination in respect of any bonus for that year, such
bonus payment to be made at substantially the same time and in substantially the
same manner (and minus applicable withholdings and payroll taxes) as Parent’s
normal payroll practices in respect of the payment of similar bonuses. For
purposes of this Section 1(b), the prorated amount of any bonus shall be
determined to be a fraction, the numerator of which is the number of days in the
fiscal year ending on the date of termination, and the denominator of which is
365.

(c) Following the termination of the Employee’s employment with Parent or any of
its subsidiaries by the Company without Cause or by the Employee for Good
Reason, and during the period (if any) in which the Employee is participating in
the health insurance plan of Parent or any such subsidiary (the “Coverage
Period”) pursuant to continuation coverage provided under the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”), the Company
shall pay all costs related to the COBRA coverage for the Employee, including
the Employee’s portion of the health insurance premiums. In the event that at
any time during the Coverage Period, the Employee becomes eligible for any other
health insurance coverage, then (i) the Employee agrees immediately to notify
Parent of such eligibility for such other health insurance coverage, and
(ii) such subsidy shall cease to be provided immediately upon the Employee
becoming eligible for such other health insurance coverage.



--------------------------------------------------------------------------------

(d) For the purposes of this Agreement, “Cause” means (A) conviction of the
Employee of any felony, or the conviction of the Employee of a misdemeanor which
involves moral turpitude, or the entry by the Employee of a plea of guilty or
nolo contendere with respect to any of the foregoing, (B) the commission of any
act or failure to act by the Employee that involves moral turpitude, dishonesty,
theft, destruction of property, fraud, embezzlement or unethical business
conduct, or that is otherwise injurious to Parent, the Company or any of their
respective subsidiaries or affiliates, whether financially or otherwise, (C) any
violation by the Employee of any rule or policy of Parent, the Company or any of
their respective subsidiaries or affiliates, (D) any violation by the Employee
of the requirements of any other contract or agreement between Parent, the
Company or any of their respective subsidiaries or affiliates, on the one hand,
and the Employee, on the other hand, and the failure of the Employee to cure
such violation under this subsection (D) within thirty (30) days after receipt
of written notice from Parent, the Company, or any such subsidiaries or
affiliates, or (E) any failure by the Employee to abide by any directive of the
Board of Directors of Parent or the Company or an officer of Parent or the
Company to whom the Employee reports; in each case, (i) with respect to
subsections (A) through (E), as determined in good faith by the Board of
Directors of Parent or the Company in the exercise of its reasonable business
judgment and (ii) with respect to subsections (C) through (E) the Employee shall
have first received written notice from the Company stating with specificity the
purported violation thereof and affording the Employee thirty (30) days to
remedy or cure such violation and the Employee fails to remedy or cure the
violation, as determined in good faith, by the Board of Directors of Parent or
the Company in the exercise of its reasonable business judgment, within such
period.

(e) For purposes of this Agreement, “Good Reason” shall mean the occurrence,
without the Employee’s written consent, of (i) a material reduction in the
Employee’s base salary below that in effect on the date of this Agreement,
(ii) a material and continuing reduction in the Employee’s assigned duties and
responsibilities, (iii) any material breach by the Company of this Agreement, or
(iv) a mandatory relocation of the Employee’s principal place of employment of
greater than 50 miles from his current residence. Notwithstanding the foregoing,
no resignation shall constitute a Good Reason termination unless and until:
(i) the Employee provides written notice to the Company specifying in reasonable
detail the applicable condition (and underlying facts and circumstances) giving
rise to the Good Reason no later than thirty (30) days following the occurrence
of that condition; (ii) the Employee provides the Company with a period of
thirty (30) days from the Company’s receipt of such notice to remedy or cure the
condition and so specifying in the notice; (iii) the Company fails to remedy or
cure the condition during the remedy period; and (iv) the Employee terminates
his employment for Good Reason during the period of employment and within the
thirty (30) day period following the expiration of the remedy period.

2. Covenants.

(a) The Employee acknowledges the time and expense incurred by Parent and its
subsidiaries (including the Company) in connection with developing proprietary
and confidential information in connection with Parent’s and such subsidiaries’
business and operations. The Employee agrees that the Employee will not, whether
during the Employee’s service as an employee of Parent or any of its
subsidiaries (including the Company) or at any time thereafter, divulge,
communicate, or use to the detriment of Parent or any of its subsidiaries
(including the Company) or Sun Capital Partners, Inc. (“Sun”) or any of its
affiliates or any other person, firm or entity, confidential information or
trade secrets relating to Parent or any of its subsidiaries (including the
Company) or Sun or any of its affiliates, including, without limitation,
business strategies, operating plans, acquisition strategies (including the
identities of (and any other information concerning) possible acquisition
candidates), financial information, market analyses, acquisition terms and
conditions, personnel information, know-how,

 

2



--------------------------------------------------------------------------------

customer lists and relationships, supplier lists and relationships, or other
non-public proprietary and confidential information relating to Parent or any of
its subsidiaries (including the Company) or Sun or any of its affiliates. The
foregoing confidentiality agreement shall not apply if the Employee can show
that the communication (i) is required in the course of performing the
Employee’s duties as an employee of Parent or any of its subsidiaries, (ii) is
made with the written consent of the Board of Directors of Parent, (iii) relates
to information that is or becomes generally known by the public other than as a
result of a breach hereof, or (iv) is required by law or judicial or
administrative process to be disclosed.

(b) During the Employee’s service as an employee of Parent or any of its
subsidiaries and for the period ending on the later of (i) one-year thereafter,
and (ii) the date of payment of the final installment of separation benefit
pursuant to Section 1 of this Agreement, the Employee shall not, to the
detriment of Parent or any of its subsidiaries (including the Company) or Sun or
any of its affiliates, directly or indirectly, for the Employee or on behalf of
any other person, firm or entity, employ, engage, retain, solicit, recruit or
enter into a business affiliation with any person who is an employee of Parent
or any of its subsidiaries (including the Company) or Sun or any of its
affiliates, or attempt to persuade any such person to terminate such person’s
employment with Parent or any of its subsidiaries (including the Company) or Sun
or any of its affiliates, whether or not such person is a full-time employee or
whether or not such employment is pursuant to a written agreement or at-will.

(c) During the Employee’s service as an employee of Parent or any of its
subsidiaries and for the period ending on the later of (i) one-year thereafter,
and (ii) the date of payment of the final installment of separation benefit
pursuant to Section 1 of this Agreement, the Employee shall not, to the
detriment of Parent or any of its subsidiaries (including the Company) or Sun or
any of its affiliates, directly or indirectly, for the Employee or on behalf of
any other person, firm or entity, solicit or otherwise attempt to take away any
supplier, vendor, or customer of Sun, Parent or any of their respective
affiliates who the Employee solicited or did business with on behalf of Parent
or any of its subsidiaries (including the Company).

(d) During the Employee’s service as an employee of Parent or its subsidiaries
and for the period ending on the later of (i) one-year thereafter, and (ii) the
date of payment of the final installment of separation benefit pursuant to
Section 1 of this Agreement, the Employee shall not, directly or indirectly,
engage in, or serve as a principal, partner, joint venturer, member, manager,
trustee, agent, stockholder, director, officer or employee of, or advisor to, or
in any other capacity, or in any manner, own, control, manage, operate, or
otherwise participate, invest, or have any interest in, or be connected with,
any person, firm or entity that engages in any activity which competes directly
or indirectly with any business of Parent or its subsidiary or parent companies
(collectively, the “Company Business”) anywhere in the United States of America
or any other country in which the Company Business was conducted or related
sales were effected during the preceding two years. THIS PARAGRAPH WILL NOT
APPLY AND WILL NOT BE ENFORCED BY PARENT WITH RESPECT TO POST-TERMINATION
ACTIVITY BY THE EMPLOYEE THAT OCCURS IN CALIFORNIA OR IN ANY OTHER STATE IN
WHICH THIS PROHIBITION IS NOT ENFORCEABLE UNDER APPLICABLE LAW.

(e) Whether during or after the term of the Employee’s employment or service
with Parent or any of its subsidiaries, the Employee shall not disparage, defame
or discredit Parent or any of its subsidiaries (including the Company) or Sun or
any of its affiliates or engage in any activity which would have the effect of
disparaging, defaming or discrediting Parent or any of its subsidiaries
(including the Company) or Sun or any of its affiliates, nor shall the Employee
interfere with or disrupt the business activities of Parent or any of its
subsidiaries (including the Company) or Sun or any of its affiliates, or engage
in any activity which would have the effect of interfering with or disrupting
the business activities of Parent or any of its subsidiaries (including the
Company) or Sun or any of its affiliates; provided, however, that nothing in
this subsection (e) or elsewhere in this Section 2 shall prevent the Employee
from engaging in “whistle-blowing” or other activities expressly protected by
applicable law, to the extent so protected.

 

3



--------------------------------------------------------------------------------

(f) In the event that during the Employee’s service as an employee of Parent or
any of or its subsidiaries the Employee generates, authors, conceives, develops,
acquires, makes, reduces to practice or contributes to any discovery, formula,
trade secret, invention, innovation, improvement, development, method of doing
business, process, program, design, analysis, drawing, report, data, software,
firmware, logo, device, method, product or any similar or related information,
any copyrightable work or any proprietary information (collectively,
“Intellectual Property”), the Employee acknowledges that such Intellectual
Property is and shall be the exclusive property of Parent and/or its
subsidiaries. Any copyrightable work prepared in whole or in part by the
Employee shall be deemed “a work made for hire” to the maximum extent permitted
under Section 201(b) of the 1976 Copyright Act as amended, and Parent and/or its
subsidiaries, as appropriate, shall own all of the rights comprised by the
copyright therein. Without limiting the foregoing, the Employee hereby assigns
the Employee’s entire right, title and interest in and to all Intellectual
Property to Parent. During the Employee’s service as an employee of Parent or
its subsidiaries and thereafter, the Employee shall promptly and fully disclose
all Intellectual Property to Parent and shall cooperate with Parent and its
subsidiaries to protect Parent’s and its subsidiaries’ interests in and rights
to such Intellectual Property (including, without limitation, providing
reasonable assistance in securing patent protection and copyright registrations
and executing all documents as reasonably requested by Parent, whether such
requests occur during or after the period of the Employee’s employment by Parent
or its subsidiaries). The Employee acknowledges that the Employee does not now
nor has the Employee ever owned, nor has the Employee ever made, any materials
prior to the commencement of the Employee’s service as an employee of Parent or
its subsidiaries that relate to Parent’s and/or its subsidiaries’ actual or
anticipated business, research and development or existing or planned future
products or services. The Employee hereby agrees to perform all actions
reasonably requested by Parent (whether during or after the Employee’s service
as an employee of Parent or its subsidiaries) to establish and confirm Parent’s
or its subsidiaries’ ownership of any Intellectual Property (including, without
limitation, by executing assignments, consents, powers of attorney, and other
instruments). Should Parent or any of its subsidiaries be unable to secure the
Employee’s signature on any document necessary to apply for, prosecute, obtain,
or enforce any patent, copyright, or other right or protection relating to any
Intellectual Property, whether due to the Employee’s mental or physical
incapacity or any other cause, the Employee hereby irrevocably designates and
appoints Parent and its subsidiaries and each of their duly authorized officers
and agents as the Employee’s agent and attorney-in-fact, to act for and in the
Employee’s behalf and stead, to execute and file any such document, and to do
all other lawfully permitted acts to further the prosecution, issuance, and
enforcement of patents, copyrights, trademarks or other rights or protections
with the same force and effect as if executed and delivered by the Employee.

(g) In accordance with certain state laws, the Employee is hereby advised that
the foregoing subsection (f) regarding ownership of work product does not apply
to any invention for which no equipment, supplies, facilities or trade secret
information of Parent or its subsidiaries was used and that was developed
entirely on the Employee’s own time, unless (i) the invention relates to the
business or actual or demonstrably anticipated research or development of Parent
or any of its subsidiaries, or (ii) the invention results from any work
performed by the Employee for Parent or any of its subsidiaries.

(h) The Employee understands that Parent and its subsidiaries will receive from
third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on Parent’s and/or its subsidiaries’ part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During the Employee’s service as an employee of Parent or its
subsidiaries and thereafter, and without in any way limiting the provisions of
subsection (a) above, the Employee has held and will hold all Third Party
Information in the strictest confidence and has not disclosed and will not
disclose to

 

4



--------------------------------------------------------------------------------

anyone (other than personnel and consultants of Parent and its subsidiaries who
need to know such information in connection with their work for Parent or any of
its subsidiaries) or use, except in connection with the Employee’s work for
Parent or any of its subsidiaries, any Third Party Information unless expressly
authorized by a member of the Board of Directors of Parent in writing.

(i) During the Employee’s service as an employee of Parent or its subsidiaries,
the Employee has not improperly used or disclosed and will not improperly use or
disclose any trade secrets or other confidential information, if any, of any
former employers or any other person to whom the Employee has an obligation of
confidentiality, and will not bring onto the premises of Parent or any of its
subsidiaries any unpublished documents or any property belonging to any former
employer or any other person to whom the Employee has an obligation of
confidentiality unless consented to in writing by the former employer or person.
The Employee will use in the performance of the Employee’s duties only
information which is (i) generally known and used by persons with training and
experience comparable to the Employee’s and which is (x) common knowledge in the
industry or (y) is otherwise legally in the public domain, (ii) is otherwise
provided or developed by Parent or any of its subsidiaries or (iii) in the case
of materials, property or information belonging to any former employer or other
person to whom the Employee has an obligation of confidentiality, approved for
such use in writing by such former employer or person.

(j) The Employee acknowledges that in the course of the Employee’s service as an
employee of Parent or its subsidiaries that the Employee may become familiar
with Parent’s or a subsidiary’s or Sun’s or an affiliate’s trade secrets and
that the Employee has and will become familiar with the confidential information
concerning Parent, its subsidiaries, Sun and its affiliates and that the
Employee’s services are and will be of special, unique and extraordinary value
to Parent and/or its subsidiaries. Without limiting any other obligations of the
Employee pursuant to this Section 2, the Employee accordingly covenants and
agrees with Parent that during the Employee’s service as an employee of the
Company or its Subsidiaries and for the period ending on the later of
(i) one-year thereafter, and (ii) the date of payment of the final installment
of separation benefit pursuant to Section 1 of this Agreement, the Employee has
not and shall not, directly or indirectly, engage in, or serve as a principal,
partner, joint venturer, member, manager, trustee, agent, stockholder, director,
officer or employee of, or advisor to, or in any other capacity, or in any
manner, own, control, manage, operate, or otherwise participate, invest, or have
any interest in, or be connected with, any person, firm or entity that engages
in any activity which competes directly or indirectly with any business of
Parent or any of its subsidiaries (including the Company) anywhere within the
United States, or in any other country in which Parent or any of its
subsidiaries (including the Company) conducts or actively proposes to conduct
business at any time within the one-year period immediately preceding the
termination of the Employee’s service as an employee of Parent or its
subsidiaries, in which the Employee has been or would be required to employ,
reveal, or otherwise utilize trade secrets used hereafter by Parent or its
subsidiaries or Sun or its affiliates but prior to the Employee’s termination.

(k) Notwithstanding anything to the contrary in this Agreement, any and all
payments provided in Section 1 hereof or otherwise are expressly conditioned
upon the Employee’s execution and delivery to Parent of a release in form and
substance reasonably satisfactory to the Company, pursuant to which the Employee
must agree to waive, release, remise and forever discharge any and all claims
against Parent and its subsidiaries (including the Company) and their respective
parents, subsidiaries, partners, principals, directors, officers, managers,
employees, agents and all persons acting through or by any of them from all
claims and liabilities of any kind or nature whatsoever in any way arising out
of or related to the Employee’s employment or the termination thereof, or any
other matter which shall have arisen at any time before the date of such
release, or which might be asserted under local, state or federal law or by any
governmental authority acting pursuant thereto, including but not limited to any
claim for additional wages, compensation, benefits, reinstatement, reemployment,
injunctive relief, reasonable

 

5



--------------------------------------------------------------------------------

accommodation, damages of any nature, penalties or attorneys’ fees, such release
to be executed and delivered in a manner consistent with the requirements of the
Age Discrimination in Employment Act and any other applicable law. No payment
provided in Section 1 hereof or otherwise shall be made unless and until the
release referred to in this subsection (k) shall have become irrevocable.

(l) The Employee acknowledges that the agreements of the Employee herein are
reasonable and necessary for the protection of Parent and its subsidiaries and
Sun and its affiliates, and that those agreements and the Employee’s service as
an employee of Parent or its subsidiaries, as the case may be, are essential
inducements to Parent’s and the Company’s entry into this Agreement.
Accordingly, the Employee shall be bound by the provisions hereof to the maximum
extent permitted by law, it being the intent and spirit of the parties that the
foregoing shall be fully enforceable. However, the parties further agree that,
if any of the provisions hereof shall for any reason be held to be excessively
broad as to duration, geographical scope, property or subject matter, such
provision shall be construed by limiting and reducing it so as to be enforceable
to the extent compatible with the applicable law as it shall herein pertain.

(m) The Employee acknowledges that the services to be rendered by the Employee
to Parent or its subsidiaries are of a unique nature and that it would be
difficult or impossible to replace such services and that by reason thereof the
Employee agrees and consents that if the Employee violates the provisions of
this Section 2, then Parent and its subsidiaries, in addition to any other
rights and remedies available under this Agreement or otherwise, shall be
entitled to an injunction to be issued or specific performance to be required
restricting the Employee from committing or continuing any such violation.

3. Notices. For the purpose of this Agreement, any notice or demand hereunder to
or upon any party hereto required or permitted to be given or made shall be
deemed to have been duly given or made for all purposes if (a) in writing and
sent by (i) messenger or an overnight courier service against receipt, or
(ii) certified or registered mail, postage paid, return receipt requested, or
(b) sent by telefax, telex or similar electronic means, provided, that a written
copy thereof is sent on the same day by postage paid first-class, certified or
registered mail, to such party at the following address:

In the case of the Employee, to the Employee at:

 

Michael E. Alger  

 

 

 

 

Telecopy:             .        .        

 

or at the last known address of the Employee contained in the personnel records
of Parent or the Company.

In the case of Parent, to it at:

 

CPG Finance, Inc.   c/o Exopack, LLC   8600 W. Bryn Mawr Avenue   Chicago, IL
60631  

Attention:      

                                                                   

  Telecopy:               .        .          

 

6



--------------------------------------------------------------------------------

with a copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attention: David A. Gerson

Telecopy: 215.963.5001

In the case of the Company, to it at:

 

Exopack, LLC   8600 W. Bryn Mawr Avenue   Chicago, IL 60631  

Attention:            Telecopy:               .        .           

with a copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attention:   David A. Gerson

Telecopy:   215.963.5001

4. Severability; Assignment.

(a) If any portion of this Agreement is held invalid or unenforceable by a court
of competent jurisdiction, such portion shall be deemed deleted as though it had
never been included herein, but the remainder of this Agreement shall remain in
full force and effect.

(b) This Agreement shall not be assignable by the Employee without the consent
of both Parent and the Company; provided, however, that either Parent or the
Company may assign its rights and obligations under this Agreement (including,
without limitation, the right to enforce the covenants set forth in Section 2 of
this Agreement) without consent of the Employee in the event that either Parent
or the Company shall effect a reorganization or consolidate or merge with, sell
all or substantially all of its equity or assets to, or enter into any other
transaction with, any other entity.

5. Waiver of Trial By Jury. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE
MATTERS CONTEMPLATED HEREBY, OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

6. No Waiver; Remedies. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement. Each
party shall have all remedies available to it at law or in equity, and all such
remedies shall be cumulative.

7. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon Parent and the Company and their respective successors and
permitted assigns. This Agreement shall also inure to the benefit of and be
binding upon the Employee, his executors, administrators and heirs.

 

7



--------------------------------------------------------------------------------

8. Governing Law. This Agreement shall be governed by and construed in
accordance with, the laws of the State of Delaware, without regard to any of the
conflicts of laws or choice of law provisions thereof that would compel the
application of the substantive laws of another jurisdiction.

9. No Third Party Beneficiaries. Nothing contained in this Agreement, whether
express or implied, is intended, or shall be deemed, to create or confer any
right, interest or remedy for the benefit of any person (other than, in the case
of Parent and the Company, their respective subsidiaries and affiliates) or as
otherwise provided in this Agreement.

10. Entire Agreement. This Agreement supersedes all prior employment or other
agreements, negotiations or understandings of any kind with respect to the
subject matter hereof, and contains the entire understanding between the parties
hereto with respect to the subject matter hereof.

11. Headings. The headings contained in this Agreement are included for
convenience and reference purposes only and shall be given no effect in the
construction or interpretation of this Agreement.

12. Compliance with Section 409A.

(a) This Agreement is intended to comply with the provisions of
Section 409A(a)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”). Parent may make any changes to this Agreement it determines in its sole
discretion are necessary to comply with the provisions of Code Section 409A and
any final, proposed, or temporary regulations or any other guidance issued
thereunder without the consent of the Employee (including, without limitation,
delaying the payment or commencement of payments contemplated herein to the
extent required under Code Section 409A(a)(2)(B)(i)).

(b) Notwithstanding the provisions of Section 1 of this Agreement, to the extent
that any payment or benefit provided for in this Agreement constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code:

(1) if such payment or benefit is payable upon the Employee’s termination of
employment, such payment or benefit shall be payable only upon the Employee’s
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code;

(2) if the Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code with respect to such payment or benefit,
then such payment shall not be paid and such benefit shall not be provided until
the date that is the earlier of (A) the first business day of the seventh month
after the Employee’s separation from service, and (B) the Employee’s death; and
if any such delayed payment is otherwise payable on an installment basis, the
first payment shall include a “catch-up” payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule; and

(3) if the payment or benefit is conditioned on the Employee’s execution and
delivery of a release, then no such payment or benefit will be paid or provided
until the 60th day after the Employee’s separation from service (or if such 60th
day is not a business day, the next business day) and will be made only if on or
before such date the Employee has complied with the release requirements of this
Agreement and any period during which the Employee is entitled

 

8



--------------------------------------------------------------------------------

by law to revoke the release has lapsed; and any payments or benefits not made
during the 60-day period shall be accumulated and paid to the Employee on such
60th day or next business day, as applicable.

(c) Each payment provided pursuant to this Agreement is hereby designated as a
separate payment, rather than a part of a larger single payment or one of a
series of payments.

(d) Neither the Company nor Parent makes any representation or warranty as to
compliance with Section 409A of the Code and neither shall have any liability to
the Employee or any other person for any adverse consequences arising under
Section 409A of the Code.

13. Amendments. No modification, termination or waiver of any provision of this
Agreement shall be valid unless it is in writing and signed by the party against
whom the same is sought to be enforced.

14. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

EMPLOYEE

    /s/ Michael E. Alger

Michael E. Alger EXOPACK, LLC By:  

    /s/ Duane Owens

Name:       Duane Owens Title:       Chief Financial Officer CPG FINANCE, INC.
By:  

    /s/ Duane Owens

Name:       Duane Owens Title:       Chief Financial Officer

[Signature Page to Separation Benefit Agreement]